Case 1:19-cv-01149-RDA-IDD Document 66 Filed 11/20/19 Page 1 of 13 PageID# 831



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 SOPHIE ROGERS, et al.,                           )
                                                  )
                Plaintiffs,                       )    Civil Action No. 1:19-cv-1149-RDA/IDD
                                                  )
        v.                                        )
                                                  )
 VIRGINIA STATE REGISTRAR, et al.,                )
                                                  )
                Defendants.                       )

                    DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION
                     FOR AWARD OF ATTORNEY’S FEES AND COSTS

        Defendants acknowledge that plaintiffs are prevailing parties and thus entitled to “a

 reasonable attorney’s fee” under 42 U.S.C. § 1988(b). Defendants submit, however, that

 plaintiffs are seeking recovery for hours beyond those reasonably expended in this brief

 litigation, for attorney time that was inadequately documented, and at an unjustified hourly rate.

 Because plaintiffs have failed to carry their burden of showing that the requested sum is

 reasonable, defendants respectfully request that the Court award no more than $80,000 in

 attorney’s fees.

                                         BACKGROUND

        Plaintiffs filed suit on September 5, 2019, alleging that Virginia Code § 32.1-267(A) was

 unconstitutional because it required applicants for marriage licenses to disclose their race.

 Complaint at 30 (ECF No. 1). Within two weeks of filing the complaint, plaintiffs also filed a

 motion for a temporary restraining order or a preliminary injunction (ECF Nos. 6, 7), as well as a

 motion for summary judgment (ECF Nos. 17, 18). Defendants moved to dismiss the complaint,

 arguing primarily that plaintiffs’ claims were non-justiciable (ECF Nos. 29, 30).




                                                  1
Case 1:19-cv-01149-RDA-IDD Document 66 Filed 11/20/19 Page 2 of 13 PageID# 832



        On October 4, 2019—less than a month after the complaint had been filed—the Court

 held a hearing on all of the parties’ pending motions. The hearing lasted approximately 90

 minutes. See ECF No. 48. One week later, the Court granted plaintiffs’ motion for summary

 judgment (ECF No. 49), and entered judgment the following week (ECF No. 57). Ultimately, the

 parties litigated the underlying dispute for only 43 days: from September 5 (when the complaint

 was filed) to October 18 (when the Clerk’s Judgment issued). 1

                                       LEGAL STANDARD

        Because this is an action under 42 U.S.C. § 1983, “the court, in its discretion, may allow

 the prevailing party . . . a reasonable attorney’s fee as part of the costs.” 42 U.S.C. § 1988. “[A]

 prevailing plaintiff should ordinarily recover an attorney’s fee unless special circumstances

 would render such an award unjust,” Hensley v. Eckerhart, 461 U.S. 424, 429 (1983) (internal

 quotation marks and citation omitted), and the Fourth Circuit has emphasized that the “special

 circumstances” doctrine is “very narrowly limited.” Lefemine v. Wideman, 758 F.3d 551 (4th Cir.

 2014) (quotation marks and citation omitted). Accordingly, defendants acknowledge that—as

 prevailing parties—plaintiffs are entitled to an award of fees.

        “[E]ven when an award of attorneys’ fees is mandatory, the amount to be awarded

 remains within the sound discretion of the trial court.” McDonnell v. Miller Oil Co., 134 F.3d

 638, 641 (4th Cir. 1998) (internal quotation marks and citation omitted). The Supreme Court has

 emphasized that “a reasonable attorney’s fee is one that is adequate to attract competent counsel,

 but that does not produce windfalls to attorneys,” Blum v. Stenson, 465 U.S. 886, 897 (1984),

 and that the purpose of the fee-shifting provision in Section 1988 is “to enforce the covered civil

        1
           Although the Court later entered an additional order clarifying the scope of its original
 order, the Court determined that “the parties [were] not at issue” at that point and that the matter
 involved one of “effectuation” rather than “interpretation.” ECF No. 61 at 2. In any event, even if
 that period is factored in, this entire litigation still lasted only 53 days.


                                                   2
Case 1:19-cv-01149-RDA-IDD Document 66 Filed 11/20/19 Page 3 of 13 PageID# 833



 rights statutes, not to provide a form of economic relief to improve the financial lot of attorneys,”

 Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010).

        To properly calculate a fee award under Section 1988, the Fourth Circuit has articulated a

 three-step process. McAfee v. Boczar, 738 F.3d 81, 88 (4th Cir. 2013). First, the court

 “determine[s] the lodestar figure by multiplying the number of reasonable hours expended times

 a reasonable rate.” Id. In evaluating the reasonableness of both hours and rate, courts look to the

 12 factors set out in Johnson v. Georgia Highway Express Inc., 488 F.2d 714, 717–19 (5th Cir.

 1974). 2 See McAfee, 738 F.3d at 88. Second, the court subtracts fees for hours spent on any

 unsuccessful claims. Id. Third, the court selects a percentage of the remaining amount to award,

 “depending on the degree of success enjoyed by the plaintiffs.” Id.

        Here, it is necessary only to consider the first step. Because plaintiffs prevailed on their

 claims and obtained the relief they sought, no deductions are necessary under the second or third

 steps. The fee award is thus properly calculated according to the lodestar, calculated in

 consideration of the Johnson factors. As the party seeking fees, plaintiffs “bear[] the burden of

 . . . documenting the appropriate hours expended and hourly rates” and were required to

 “exercise ‘billing judgment’ with respect to hours worked.” Hensley, 461 U.S. at 437.




        2
            As described by the Fourth Circuit, the twelve Johnson factors are: “(1) The time and
 labor expended; (2) the novelty and difficulty of the questions raised; (3) the skill required to
 properly perform the legal services rendered; (4) the attorney’s opportunity costs in pressing the
 instant litigation; (5) the customary fee for like work; (6) the attorney’s expectations at the outset
 of the litigation; (7) the time limitations imposed by the client or circumstances; (8) the amount
 in controversy and the results obtained; (9) the experience, reputation, and ability of the attorney;
 (10) the undesirability of the case within the legal community in which the suit arose; (11) the
 nature and length of the professional relationship between attorney and client; and
 (12) attorneys’ fees awards in similar cases.” McAfee, 738 F.3d at 88 n.5.


                                                   3
Case 1:19-cv-01149-RDA-IDD Document 66 Filed 11/20/19 Page 4 of 13 PageID# 834



                                           ARGUMENT

        Plaintiffs have failed to establish that their request for $188,620 in attorney’s fees is

 reasonable in this case. The number of hours sought—467.2 across five timekeepers—is

 excessive for litigation that involved only one short round of dispositive motions briefing and

 never proceeded to discovery, much less to trial. Many of the time entries for which plaintiffs

 seek to recover are too vague to evaluate the work that was actually done or the appropriateness

 of the tasks or the time billed. Finally, plaintiffs have failed to show that multiplying more than

 half of the requested hours by a rate of $600 per hour is reasonable. For all of these reasons, the

 requested fee award should be significantly reduced.

        1.      The number of hours included in plaintiffs’ fee petition is excessive. This

 litigation lasted less than two months. There was no discovery, no fact witnesses, and only a

 single hearing before the Court. Although the parties filed numerous motions, the combined

 briefing on all of those motions—including the briefing on whether the Court should modify its

 judgment—was less than 100 pages. Given the extremely brief duration of this litigation,

 plaintiffs’ request to be compensated for more than 460 hours (equivalent to nearly three months

 of full-time work for a single person) is not reasonable.

        First, a review of plaintiffs’ billing records demonstrates that many of the entries are from

 years before counsel had even identified—much less been retained by—potential clients. For

 example, approximately 60 hours of the specific time actually documented by Attorney Glasberg

 are for time spent more than two years before the complaint was filed. Compare ECF No. 1

 (complaint filed September 5, 2019), with ECF No. 64-10 at 1–2 (listing tasks beginning April




                                                   4
Case 1:19-cv-01149-RDA-IDD Document 66 Filed 11/20/19 Page 5 of 13 PageID# 835



 30, 2014, and continuing through May 23, 2017). 3 And all of the 40 hours sought for Law Clerk

 Stacey Gray are for work done well over four years before the complaint was filed. See ECF No.

 64-10 at 7–8; ECF No. 63 at 22 (requesting 40 hours for work by Law Clerk Gray conducted

 between May and October of 2014).

        “The time that is compensable under § 1988 is that reasonably expended on the

 litigation,” and “it is difficult to treat time spent years before the complaint was filed as having

 been expended on the litigation.” Webber v. Board of Educ. of Dyer County, 471 U.S. 234, 242

 (1985) (internal quotation marks and citation omitted). Although Attorney Glasberg’s declaration

 does not state precisely when he was retained, it does say that it was only after he “had secured

 the support of my experts and we had finalized their declarations.” ECF No. 63 ¶ 12. But the

 Supreme Court has emphasized that “[h]ours that are not properly billed to one’s client also are

 not properly billed to one’s adversary pursuant to statutory authority,” Hensley, 461 U.S. at 434,

 and it would be a rare client who would agree to pay for work that was conducted before the

 attorney was even hired. Although pre-complaint work may be compensable if it is “reasonably

 expended on the litigation,” these general research projects so far in advance of the lawsuit are

 not the type of “careful pre-filing investigation of the facts and law” for which a prevailing party

 may appropriately recover. Page v. Virginia State Bd. of Elections, No. 3:13-CV-678, 2015 WL

 11256614, at *11 (E.D. Va. Mar. 11, 2015).

        Second, a reduction of hours is also necessary given the many hours devoted to historical

 research and evidentiary development unnecessary to the suit that was eventually filed and

 litigated. To take a few examples, plaintiffs’ billing records show that counsel spent significant

        3
          Plaintiffs also seek to recover for “50 hours of background reading”—a total of
 $30,000—conducted by Attorney Glasberg on unspecified dates “during 2014-2019.” ECF No.
 63 ¶ 26. For the reasons explained in the text, those hours should be excluded based on
 remoteness, lack of specificity, and excessiveness.


                                                   5
Case 1:19-cv-01149-RDA-IDD Document 66 Filed 11/20/19 Page 6 of 13 PageID# 836



 amounts of time on expert declarations, 4 general historical research, 5 and broad research

 memoranda. 6 Because this suit was filed and concluded in just 43 days, and decided on the basis

 of plaintiffs’ 30-page complaint, the vast majority of these projects cannot reasonably be said to

 have been expended on this litigation. These hours are “excessive, redundant, or otherwise

 unnecessary” and therefore should not be recoverable. Hensley, 461 U.S. at 434; see also

 Trimper v. City of Norfolk, 58 F.3d 68, 76 (4th Cir. 1995) (“[T]he law is clear that in seeking

 attorney’s fees under section 1988, attorneys are under a duty to minimize expenses.”).

        Reducing the number of hours in the lodestar is consistent with the first, third, and

 eleventh Johnson factors: the time and labor expended; the skill required to properly perform the

 legal services rendered; and the nature and length of the professional relationship between

 attorney and client. See McAfee, 738 F.3d at 88 n.5. Although Attorney Glasberg notes that he

 has already exercised some billing judgment by excluding certain hours from the fee petition, see

 ECF No. 63 ¶ 38, the total hours requested are still not reasonable under governing standards.

        Accordingly, defendants request that the Court: (a) deduct the 50 hours of background

 reading included in plaintiffs’ request, see ECF No. 63 ¶ 9 (reading of “books and articles on the

 history and sociology of American race relations, and . . . human genetics” that was “normally

 d[one] in the evening and on weekends at home . . . over the course of five years”); (b) deduct all

 40 hours billed by Law Clerk Stacey Gray in 2014 in connection with her “memo on historical


        4
        See, e.g., ECF No. 64-10 at 1–2 (referring to, among others, “Prewitt,” “Tishkoff,” and
 “Feldman,” whose declarations were submitted at ECF No. 9).
        5
          See, e.g., ECF No. 64-10 at 1 (“Read multiple published articles on race cases,” “Read
 slavery cases”); id. at 7 (“General research re USA racial classification,” “Edit / fill-in[] missing
 words in Vic’s article”); id. at 9 (“Psychology research and memo,” “White by Law cite check”).
        6
           See, e.g., ECF No. 64-10 at 7–8 (“Research federal classifications,” “Research
 classifications memo/project,” “Memo re federal categories”); id. at 9 (“Compelled speech
 research & memo”).


                                                   6
Case 1:19-cv-01149-RDA-IDD Document 66 Filed 11/20/19 Page 7 of 13 PageID# 837



 federal racial classifications,” ECF No. 63 ¶ 27; and (c) apply a 30% across the board reduction

 of the remaining requested hours to account for work that was not expended on this short-lived

 litigation. 7

          2.     Even where counsel’s work may have been reasonably expended on this

 litigation, many of the time records are not clear enough to support the requested fee award.

 “Where the documentation of hours is inadequate, the district court may reduce the award

 accordingly.” Hensley, 461 U.S. at 433; see also Crump v. United States Dep’t of Navy, 245 F.

 Supp. 3d 692, 715 (E.D. Va. 2017) (noting that courts may make reductions “[t]o account for

 work that was not adequately documented such that a paying client would likely have reasonably

 disputed same upon receiving a bill”).

          The single most obvious flaw here is in plaintiffs’ request for 50 hours of undifferentiated

 time that Attorney Glasberg spent reading various books and articles over a five-year period.

 ECF No. 63 ¶¶ 9, 26. But even plaintiffs’ other entries contain many examples of “block billing,”

 or entries “grouping, or lumping several tasks together under a single entry, without specifying

 the amount of time spent on a particular task.” South Boston Energy LLC v. Hartford Steam

 Boiler Specialty Ins. Co., No. 1:18-CV-596, 2019 WL 3843062, at *5 (E.D. Va. Aug. 15, 2019).

 For example, Attorney Glasberg’s entry on September 30, 2019 reports 8.2 hours of work—and




          7
          Courts often apply these types of reductions in reviewing the number of hours requested
 in a lodestar calculation. See, e.g., Lilienthal v. City of Suffolk, 322 F. Supp. 2d 667, 673–75
 (E.D. Va. 2004) (excluding certain hours as “excessive”); Board of Trustees, Sheet Metal
 Workers’ Nat. Pension Fund v. Aeromark Mech., Inc., No. 1:12-CV-18, 2013 WL 4399324, at
 *4 (E.D. Va. Aug. 13, 2013) (reducing time by 50% where hours expended were “excessive”);
 Landwehr v. AOL, Inc., No. 1:11-CV-1014, 2013 WL 1897026, at *4 (E.D. Va. May 1, 2013)
 (applying 30% reduction where number of hours was “unreasonable”).


                                                   7
Case 1:19-cv-01149-RDA-IDD Document 66 Filed 11/20/19 Page 8 of 13 PageID# 838



 thus requests nearly $5,000—for: “Revise & finalize memo; select exhibits; receive data on

 clerks; draft declaration; multiple telecons. re clerks.” ECF No. 64-10 at 4. 8

        In addition, many of counsels’ billing records are vague and do not identify the specific

 task performed or how that task was related to the litigation. As one example, on August 5, 2019,

 Attorney Glasberg recorded 1.5 hours for “Conf., co-counsel, plaintiff’s team.” ECF No. 64-10

 at 3. 9 Without more information, “[t]he Court cannot discern to what this work pertained.”

 LaFleur v. Dollar Tree Stores, Inc., 189 F. Supp. 3d 588, 599 (E.D. Va. 2016).

        Both “vague billing entries” and “block billed entries” present the same problem: “in

 both cases the court cannot weigh the hours claimed and exclude hours that were not reasonably

 expended.” Harwood v. Am. Airlines, Inc., No. 1:17-CV-0484, 2019 WL 3244200, at *4 (E.D.

 Va. May 16, 2019). Because plaintiffs’ billing records are replete with block billing and vague

 entries, a reduction of at least 10% in requested hours is warranted. See id. (applying 10%

 across-the-board hours reduction for “block billing and vague billing entries”); McNeil v.

 Faneuil, Inc., No. 4:15CV81, 2017 WL 9771834, at *8 (E.D. Va. Nov. 8, 2017) (“The traditional
        8
            For additional representative examples, see, e.g., ECF No. 64-10 at 1 (4/30/14 entry
 lumps together “Telecon.,” “research,” and “email” in a single record seeking recovery for 2.8
 hours of work); id. (5/8/2014 entry includes “Letters,” “emails,” and “research”); id. (7/11/2014
 entry includes “Telecon.” and “letter”); id. at 2 (7/16/2019: “Plecker research; draft complaint”);
 id. at 3 (8/4/2019: “Compile complaint & revise preliminary injunction”); id. at 4 (9/5/2019 entry
 includes “Coordinate,” “proof final,” and “motion to file book”); id. (9/15/2019: “Motion for
 permanent injunction & motion for summary judgment”); id. (10/4/2019: “Assemble hearing
 book; hearing on motions”); id. at 5 (7/26/2019: “Research suing AG; contact clerks re
 applications”); id. (8/9/2019: “Review complaint; check state citations; download & prepare
 exhibits”); id. at 6 (9/30/2019: “Review final draft of reply memo; copy, scan & assemble
 documentary appendix”); id. (10/18/2019 entry includes “Research” and “draft”); id. at 9
 (6/26/2019 entry includes “Research” and “contact potential plaintiffs”); id. (7/18/2019:
 “Compelled speech memo; edit complaint”).
        9
          For additional representative examples, see, e.g., ECF No. 64-10 at 1 (7/21/2014 entry
 includes “read material on race & education”); id. at 1–2 (several entries refer to “Emails” and a
 particular individual, with no specification as to content or purpose); id. at 7 (5/20/2014:
 “General research re USA racial classification”); id. at 9 (6/27/2019: “Psychology research and
 memo”).


                                                   8
Case 1:19-cv-01149-RDA-IDD Document 66 Filed 11/20/19 Page 9 of 13 PageID# 839



 remedy for block billing is to reduce the fee by a fixed percentage reduction.”), report and

 recommendation adopted, No. 4:15CV81, 2018 WL 1411017 (E.D. Va. Mar. 21, 2018).

        3.      Finally, plaintiffs have failed to meet their burden of justifying an hourly rate of

 $600 for their lead counsel. See Plyler v. Evatt, 902 F.2d 273, 277 (4th Cir. 1990) (emphasizing

 that “the burden rests with the fee applicant to establish the reasonableness of a requested rate”).

        In support of the requested rate, plaintiffs cite two benchmarks: (1) the Vienna Metro

 matrix, which has been used by courts in this district, and (2) the Laffey matrix, which has been

 used in the District of Columbia. See ECF No. 63 at 29–30.

         Neither matrix demonstrates that $600 is a reasonable hourly rate for this case. Indeed,

 the Laffey matrix has been rejected by courts as setting prevailing market rates in this district.

 See Grissom v. The Mills Corp., 549 F.3d 313, 323 (4th Cir. 2008) (rejecting Laffey matrix as

 reliable indicator of hourly rates in northern Virginia); Project Vote/Voting for Am., Inc. v. Long,

 887 F. Supp. 2d 704, 712 (E.D. Va. 2012) (“[T]he Laffey Matrix is insufficient as a reliable

 indicator of reasonable rates for a case proceeding outside of Washington, D.C.”).

        As for the Vienna Metro matrix, it is true that some courts in this district have endorsed a

 range of $520-$770 per hour as a reasonable rate for counsel with Attorney Glasberg’s years of

 experience. See ECF No. 63 at 28–29. Because the Vienna Metro matrix “comes from a district

 court opinion,” however, it “is not binding here.” Route Triple Seven Ltd. P’ship v. Total

 Hockey, Inc., 127 F. Supp. 3d 607, 619 (E.D. Va. 2015). In addition, other courts in this district

 (and division) have specifically rejected that matrix’s application in cases unlike Vienna Metro—

 which involved “complex commercial real estate litigation.” Id.; see also Salim v. Dahlberg, No.

 1:15-cv-468 (LMB/IDD), 2016 WL 2930943, at *6–7 (E.D. Va. May 18, 2016).




                                                   9
Case 1:19-cv-01149-RDA-IDD Document 66 Filed 11/20/19 Page 10 of 13 PageID# 840



         As in Route Triple Seven, “the Vienna Metro Matrix is a glove that does not fit here.” 127

 F. Supp. 3d at 620. It has been clear for more than 50 years that the right to marry is

 fundamental, see Loving v. Virginia, 388 U.S. 1 (1967), and it has been clear for more than 30

 years that all racial classifications trigger strict judicial scrutiny, see City of Richmond v. J.A.

 Croson Co., 488 U.S. 469 (1989). Defendants never denied (nor reasonably could have denied)

 the unconstitutionality of a statute conditioning the right to marry on labeling oneself by race.

 Accordingly, this litigation came down to straightforward questions of statutory construction and

 justiciability that required neither witnesses nor factfinding.

         Plaintiffs also have not cited any case in which Attorney Glasberg has been awarded fees

 at a rate of $600 per hour. Accord Salim, 2016 WL 2930943, at *5 (noting that Attorney

 Glasberg was “unable to demonstrate that he has been awarded fees based on a $550 hourly rate

 by a court in this or any jurisdiction”). Indeed, in a case where plaintiffs sought a rate of $550

 per hour for work performed by Attorney Glasberg, a judge of this Court determined that a rate

 of $500 was more appropriate. See Salim, 2016 WL 2930943, at *4, 8, 15. Awarding fees based

 on a rate of $500 per hour here would also account for the second, third, fifth, and eleventh

 Johnson factors: the novelty and difficulty of the questions raised; the skill required to properly

 perform the legal services rendered; the customary fee for like work; and the nature and length of

 the professional relationship between attorney and client. See McAfee, 738 F.3d at 88 n.5.

                         DEFENDANTS’ PROPOSED CALCULATION

         Defendants respectfully request that the Court reduce both the number of hours and the

 hourly rate requested in plaintiffs’ motion for a fee award. Defendants suggest the following

 calculation, which applies the modifications discussed above:




                                                    10
Case 1:19-cv-01149-RDA-IDD Document 66 Filed 11/20/19 Page 11 of 13 PageID# 841



            (1) Deduct 50 hours of background reading from Attorney Glasberg’s time entries.

            (2) Deduct all of Law Clerk Gray’s hours, as her work corresponded to a general
                historical research project from 2014.

            (3) Apply a 40% across the board reduction to all remaining hours: 30% for excessive
                billing and hours not expended on this litigation, and 10% for vague and block-billed
                time entries.

            (4) Reduce Attorney Glasberg’s hourly rate to $500.


                    Hours
 Timekeeper                              Reduced Hours                   Hours x Rate          Total
                   Requested
                                257.2 minus 50 hours of background
                                         reading = 207.2
   Glasberg          257.2                                             124.3 hours x $500     $62,150
                                  207.2 minus 82.9 (40%) = 124.3
  Valdellon            30             30 minus 12 (40%) = 18            18 hours x $250        $4,500

   Tierney             40             40 minus 16 (40%) = 24            24 hours x $250        $6,000
                                         deduct all entries
     Gray              40                                                      --                  $0
                                  (excessive research from 2014)
   Phillips           100            100 minus 40 (40%) = 60            60 hours x $120        $7,200

                                           TOTAL                                              $79,850



                                             CONCLUSION

            Defendants acknowledge that plaintiffs are entitled to a fee award but respectfully request

 that the Court apply significant reductions to plaintiffs’ request for attorney’s fees. Using a

 reasonable lodestar, defendants suggest that plaintiffs should be awarded no more than $80,000

 in fees.




                                                    11
Case 1:19-cv-01149-RDA-IDD Document 66 Filed 11/20/19 Page 12 of 13 PageID# 842



 Dated: November 20, 2019         Respectfully submitted,


                                           /s/
                                  Toby J. Heytens, VSB No. 90788
                                  Solicitor General
                                  Office of the Attorney General
                                  202 North Ninth Street
                                  Richmond, Virginia 23219
                                  (804) 786-7240 – Telephone
                                  (804) 371-0200 – Facsimile
                                  solicitorgeneral@oag.state.va.us
                                  Attorney for Defendant Virginia State Registrar

                                  Richard C. Sullivan, Jr., VSB No. 27907
                                  Bean, Kinney & Korman, P.C.
                                  2311 Wilson Boulevard, Suite 500
                                  Arlington, Virginia 22201
                                   (703) 525-4000 – Telephone
                                   (703) 525-2207 – Facsimile
                                  rsullivan@beankinney.com
                                  Attorney for Defendants Clerks

                                  Christopher Falcon, VSB No. 76705
                                  1425 N. Courthouse Road, Suite 6700
                                  Arlington, Virginia 22201
                                  (703) 228-7010 – Telephone
                                  (703) 228-7079 – Facsimile
                                  cfalcon@arlingtonva.us
                                  Attorney for Defendant Clerk, Arlington Circuit Court




                                       12
Case 1:19-cv-01149-RDA-IDD Document 66 Filed 11/20/19 Page 13 of 13 PageID# 843



                                   CERTIFICATE OF SERVICE

        I hereby certify that on November 20, 2019, a true and accurate copy of this paper was

 filed electronically with the Court’s CM/ECF system, which will then send a notification of such

 filing to the counsel of record in this case


                                         By:     /s/
                                                Toby J. Heytens




                                                    13
